DETAILED ACTION
Claims 1-16 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa (US 2013/0208970). 
Regarding claim 1, Fujisawa teaches: 
A medical image processing apparatus comprising: 
a memory configured to store a predetermined program; (Fujisawa [0081] , CPU with memory) 5and
(Fujisawa [0081] , CPU with memory) 
to acquire a plurality of images that are obtained by imaging a same object and are different in imaging time, (Fujisawa [0021] medical imaging apparatus and a storage to store the medical image data. See also [0065] the change amount calculates the variation over time obtained by different imaging) 
10classify tissue property of the object into a plurality of tissue-property classes by analyzing the tissue property of the object based on pixel values of respective regions of the plurality of images, assign the classified tissue-property classes to 15the respective regions of the plurality of the images, (Fujisawa [0066-0067] imaging apparatus carries out a first and second imaging, for each imaging a feature amount is determined and morphological tumor degree is determined) and 
estimate change in disease state of the object from change in the classified tissue-property classes in respectively corresponding regions of the plurality of the images.  (Fujisawa [0068] the change amount calculator reads the morphological tumor degree from the first imaging the second imaging and calculated the difference to determine variation in tumor degree over time) 

Regarding claim 2, Fujisawa teaches: 
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to estimate change in disease state for each of the 25corresponding regions,  (Fujisawa [0068] the change amount calculator reads the morphological tumor degree from the first imaging the second imaging and calculated the difference to determine variation in tumor degree over time) and 
(Fujisawa, [0106-0108] display controller applied colors corresponding to variations in morphological tumor degree over time)

Regarding claim 3, Fujisawa teaches: 
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to classify the respective regions of the plurality of images into a plurality of texture patterns by performing 10texture analysis based on pixel values of the respective regions of the plurality of images, assign the classified texture patterns to the respective regions of the plurality of the images,  (Fujisawa [0037] If the shape of the unevenness of the surface (texture) of the probably pulmonary nodule is categorized the calculator scores the shape of the unevenness) and
 estimate change in disease state of the object from 15change in the texture patterns in the respectively corresponding regions of the plurality of images.  (Fujisawa [0037] If the shape of the unevenness of the surface (texture) of the probably pulmonary nodule is categorized the calculator scores the shape of the unevenness. See also [0068] the change amount calculator reads the morphological tumor degree from the first imaging the second imaging and calculated the difference to determine variation in tumor degree over time)

Regarding claim 4, Fujisawa teaches: 
The medical image processing apparatus according to claim 3, 20wherein the processing circuitry is configured to estimate the change in disease state and rate of the change in disease (Fujisawa [0068] the change amount calculator reads the morphological tumor degree from the first imaging the second imaging and calculated the difference to determine variation in tumor degree over time)

Regarding claim 15, Fujisawa teaches: 
A medical image processing system comprising:
 a memory configured to store a predetermined program; (Fujisawa [0081] , CPU with memory) and 
processing circuitry configured, by executing the 20predetermined program, (Fujisawa [0081] , CPU with memory) 
to acquire a plurality of images that are obtained by imaging a same object and are different in imaging time, (Fujisawa [0021] medical imaging apparatus and a storage to store the medical image data. See also [0065] the change amount calculates the variation over time obtained by different imaging)
 classify tissue property of the object into a plurality of tissue-property classes by analyzing the tissue 25property of the object based on pixel values of respective regions of the plurality of images, - 43 -G10017172-US-A (El037US1_CMS) assign the classified tissue-property classes to the respective regions of the plurality of the images, (Fujisawa [0066-0067] imaging apparatus carries out a first and second imaging, for each imaging a feature amount is determined and morphological tumor degree is determined) and
(Fujisawa [0068] the change amount calculator reads the morphological tumor degree from the first imaging the second imaging and calculated the difference to determine variation in tumor degree over time)

Regarding claim 16, Fujisawa teaches: 
A medical image processing method comprising: 
acquiring a plurality of images that are obtained by 10imaging a same object and are different in imaging time; (Fujisawa [0021] medical imaging apparatus and a storage to store the medical image data. See also [0065] the change amount calculates the variation over time obtained by different imaging)
classifying tissue property of the object into a plurality of tissue-property classes by analyzing the tissue property of the object based on pixel values of respective regions of the plurality of images;  (Fujisawa [0066-0067] imaging apparatus carries out a first and second imaging, for each imaging a feature amount is determined and morphological tumor degree is determined)
 15assigning the classified tissue-property classes to the respective regions of the plurality of images; (Fujisawa [0066-0067] imaging apparatus carries out a first and second imaging, for each imaging a feature amount is determined and morphological tumor degree is determined) and 
estimating change in disease state of the object from change in the classified tissue-property classes in respectively corresponding regions of the plurality of 20images. (Fujisawa [0068] the change amount calculator reads the morphological tumor degree from the first imaging the second imaging and calculated the difference to determine variation in tumor degree over time) 

Allowable Subject Matter

Claims 5-14 are objected to as being dependent upon a rejected base claim. 
Regarding claim 5, the closest known prior art, nor any reasonable combination thereof, teaches: 
the plurality of texture patterns include at least one of a ground-glass opacities pattern, a reticular and linear opacities pattern, a nodular opacities pattern, a honeycomb patter, and a consolidation pattern.
Fujisawa teaches the use of a texture to determine progression of a disease over time, however, Fujisawa fails to teach the specific patterns claimed. 

Regarding claim 6, the closest known prior art, nor any reasonable combination thereof, teaches: 
estimate whether a change direction of the disease state in the local regions of the object is recovery, exacerbation, or no change, by using change in the texture patterns in respectively corresponding local regions of the first image and the second image. 
Fujisawa teaches the determination in a progression of a disease over time, however, Fujisawa does not teach or suggest determining whether that progression is in the direction of recovery, exacerbation, or no change, as claimed. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Molly Delaney/Examiner, Art Unit 2666